DETAILED ACTION
In response to remarks filed on 7 July 2022
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2022 has been entered.
Status of Claims
Claims 38-40, 61-66 and 75-96 are pending;
Claims 38 and 61 are currently amended;
Claims 39, 40, 62-66 and 75-96 were previously presented;
Claims 1-37, 41-60 and 67-74 are cancelled;
Claims 38-40, 61-66 and 75-96 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 7 July 2022 have been fully considered and they are moot since the reference has been reinterpreted. The claims are too broad and they can read in apparatuses that are not even in the same art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 77-81, 83, 84, 86 and 89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 77-81, 83, 84 and 86, the claims are rejected because they depend on claims 76 which is a rejected claim. Appropriate correction is required. 
As to Claim 89, the claim is rejected because it depends on claim 88 which is a rejected claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38-40, 61-64, 66, 75-77, 79, 81, 82, 84, 86, 87, 89, 91 and 93-96 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gooden (U.S. Patent No. 9,303,365).
As to Claim 38, Gooden discloses a method of manufacturing an injection molded plastic pillar for an infiltration unit, the method comprising forming a plastic pillar having a central compartment (One of 52) and at least one further compartment (51. Elements 51 are U-shaped with zig zag bracing within the hollow portion as shown in Figure 8c), the central compartment extending in a longitudinal direction along a length of the pillar, the central compartment (One of 52) being laterally enclosed along a majority of the length of the pillar in the longitudinal direction, wherein the at least one further compartment (51) surrounds, at least in part, the central compartment (One of 52), wherein the at least one further compartment extends in the longitudinal direction, the method further comprising: injecting plastic (Column 5, Line 24) into a mold (Column 2, Line 41) for the pillar, the mold comprising a core for the central compartment (One of 52) and a core for the at least one further compartment (51), withdrawing the core for the at least one further compartment in one direction (Figure 8c shows the bottom of elements 51 that form the further compartment. Elements 51 are U-shaped with zig zag bracing within the hollow portion. The mold has to be pulled downwards to release the zig zag pattern from the mold), withdrawing the core for the central compartment in a direction different from the one direction (In order to release 51 which are the at least one central compartment, the mold has to be pulled upwards to release the conical elements from the mold).

    PNG
    media_image1.png
    368
    563
    media_image1.png
    Greyscale

As to Claim 39, Gooden discloses the invention of Claim 38 (Refer to Claim 38 discussion). Gooden also discloses wherein the different direction is an opposite direction (See explanation in claim 39. One is upwards. The other is downwards).
As to Claim 40, Gooden discloses the invention of Claim 38 (Refer to Claim 38 discussion). Gooden also discloses comprising the step of withdrawing the core for the at least one further compartment before withdrawing the core for the central compartment (The step is capable of being performed in view of the structure).
As to Claim 61, Gooden discloses a plastic infiltration unit pillar comprising a plurality of compartments extending in a longitudinal direction, wherein the pillar has an internal structure comprising a central compartment (One of 52) surrounded, at least in part, by at least one surrounding compartment (51. Elements 51 are U-shaped with zig zag bracing within the hollow portion as shown in Figure 8c), wherein the central compartment is laterally enclosed (Figure 9) along a majority of a length of the pillar in the longitudinal direction, and wherein the at least one surrounding compartment (51) has a draft angle extending in one direction (Figure 9) and the central compartment has a draft angle extending in the opposite direction (Figure 9).
As to Claim 62, Gooden discloses the invention of Claim 61 (Refer to Claim 38 discussion). Gooden also discloses wherein the central compartment has a draft angle, which is substantially zero (It is close to zero and “substantially” is still broad enough to read on the feature) so that a vertical force is conducted from one pillar to another pillar when the pillars are stacked on one another (Figure 9).
As to Claim 63, Gooden discloses the invention of Claim 61 (Refer to Claim 61 discussion). Gooden also discloses wherein the cross section of the pillar is substantially constant along its length (Figure 9).
As to Claim 64, Gooden discloses the invention of Claim 61 (Refer to Claim 61 discussion). Gooden also discloses wherein the length of the pillar is adjustable (The plastic material of the pillar can be cut and thereby the length can be adjusted).
As to Claim 66, Gooden discloses the invention of Claim 61 (Refer to Claim 61 discussion). Gooden also discloses and in combination with a foot (#54) for insertion into a plastic infiltration unit pillar which has been cut to an adjustable length.
As to Claim 75, Gooden discloses the invention of Claim 39 (Refer to Claim 39 discussion). Gooden also discloses comprising the step of withdrawing the core for the at least one further compartment before withdrawing the core for the central compartment (The step is capable of being performed in view of the structure).
As to Claim 76, Gooden discloses the invention of Claim 61 (Refer to Claim 61 discussion). Gooden also discloses wherein the cross section of the pillar is substantially constant along its length (Figure 9).
As to Claim 77, Gooden discloses the invention of Claim 76 (Refer to Claim 76 discussion). Gooden also discloses wherein the length of the pillar is adjustable (The plastic material of the pillar can be cut and thereby the length can be adjusted).
As to Claim 79, Gooden discloses the invention of Claim 78 (Refer to Claim 78 discussion). Gooden also discloses in combination with a foot (#54) for insertion into a plastic infiltration unit pillar which has been cut to an adjustable length.
As to Claim 81, Gooden discloses the invention of Claim 80 (Refer to Claim 80 discussion). Gooden also discloses in combination with a foot (#54) for insertion into a plastic infiltration unit pillar which has been cut to an adjustable length.
As to Claim 82, Gooden discloses the invention of Claim 62 (Refer to Claim 62 discussion). Gooden also discloses wherein the length of the pillar is adjustable (The plastic material of the pillar can be cut and thereby the length can be adjusted).
As to Claim 84, Gooden discloses the invention of Claim 83 (Refer to Claim 83 discussion). Gooden also discloses in combination with a foot (#54) for insertion into a plastic infiltration unit pillar which has been cut to an adjustable length.
As to Claim 86, Gooden discloses the invention of Claim 85 (Refer to Claim 85 discussion). Gooden also discloses in combination with a foot (#54) for insertion into a plastic infiltration unit pillar which has been cut to an adjustable length.
As to Claim 87, Gooden discloses the invention of Claim 63 (Refer to Claim 63 discussion). Gooden also discloses wherein the length of the pillar is adjustable (The plastic material of the pillar can be cut and thereby the length can be adjusted).
As to Claim 89, Gooden discloses the invention of Claim 88 (Refer to Claim 88 discussion). Gooden also discloses in combination with a foot (#54) for insertion into a plastic infiltration unit pillar which has been cut to an adjustable length.
As to Claim 91, Gooden discloses the invention of Claim 90 (Refer to Claim 90 discussion). Gooden also discloses in combination with a foot (#54) for insertion into a plastic infiltration unit pillar which has been cut to an adjustable length.
As to Claim 93, Gooden discloses the invention of Claim 92 (Refer to Claim 92 discussion). Gooden also discloses in combination with a foot (#54) for insertion into a plastic infiltration unit pillar which has been cut to an adjustable length.
As to Claim 94, Gooden discloses the invention of Claim 65 (Refer to Claim 65 discussion). Gooden also discloses in combination with a foot (#54) for insertion into a plastic infiltration unit pillar which has been cut to an adjustable length.
As to Claim 95, Gooden discloses the invention of Claim 38 (Refer to Claim 38 discussion). Gooden also discloses wherein forming a plastic pillar having a laterally enclosed central compartment and at least one further compartment comprises forming each compartment as a hollow column (Each compartment is elongated and hollow).
As to Claim 96, Gooden discloses the invention of Claim 61 (Refer to Claim 61 discussion). Gooden also discloses wherein each compartment is a hollow column (Each compartment is elongated and hollow).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65, 78, 80, 83, 85, 88, 90 and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gooden (U.S. Patent No. 9,303,365) alone.
As to Claim 65, Gooden discloses the invention of Claim 61 (Refer to Claim 61 discussion). Although Gooden is silent about wherein the pillar includes markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting, examiner takes official notice that it is well-known to mark lines where cuts are desired to be made. Therefore, at the time of the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to have the pillar include markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting. The motivation would have been to guide the cutting means to a desired position.
As to Claim 78, Gooden discloses the invention of Claim 77 (Refer to Claim 77 discussion). Although Gooden is silent about wherein the pillar includes markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting, examiner takes official notice that it is well-known to mark lines where cuts are desired to be made. Therefore, at the time of the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to have the pillar include markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting. The motivation would have been to guide the cutting means to a desired position.
As to Claim 80, Gooden discloses the invention of Claim 76 (Refer to Claim 76 discussion). Although Gooden is silent about wherein the pillar includes markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting, examiner takes official notice that it is well-known to mark lines where cuts are desired to be made. Therefore, at the time of the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to have the pillar include markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting. The motivation would have been to guide the cutting means to a desired position.
As to Claim 83, Gooden discloses the invention of Claim 82 (Refer to Claim 82 discussion). Although Gooden is silent about wherein the pillar includes markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting, examiner takes official notice that it is well-known to mark lines where cuts are desired to be made. Therefore, at the time of the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to have the pillar include markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting. The motivation would have been to guide the cutting means to a desired position.
As to Claim 85, Gooden discloses the invention of Claim 62 (Refer to Claim 62 discussion). Although Gooden is silent about wherein the pillar includes markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting, examiner takes official notice that it is well-known to mark lines where cuts are desired to be made. Therefore, at the time of the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to have the pillar include markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting. The motivation would have been to guide the cutting means to a desired position.
As to Claim 88, Gooden discloses the invention of Claim 61 (Refer to Claim 61 discussion). Although Gooden is silent about wherein the pillar includes markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting, examiner takes official notice that it is well-known to mark lines where cuts are desired to be made. Therefore, at the time of the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to have the pillar include markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting. The motivation would have been to guide the cutting means to a desired position.
As to Claim 90, Gooden discloses the invention of Claim 63 (Refer to Claim 63 discussion). Although Gooden is silent about wherein the pillar includes markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting, examiner takes official notice that it is well-known to mark lines where cuts are desired to be made. Therefore, at the time of the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to have the pillar include markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting. The motivation would have been to guide the cutting means to a desired position.
As to Claim 92, Gooden discloses the invention of Claim 64 (Refer to Claim 64 discussion). Although Gooden is silent about wherein the pillar includes markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting, examiner takes official notice that it is well-known to mark lines where cuts are desired to be made. Therefore, at the time of the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to have the pillar include markings to indicate a plurality of lengths to which the pillar can be adjusted by cutting. The motivation would have been to guide the cutting means to a desired position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678